DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06/03/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Marti et al. (EP 1057012), hereinafter, Marti.
Regarding claim 1, Marti discloses an ultrasonic inspection system, comprising: an ultrasonic probe (134) (see: par. 0070) configured to direct ultrasound waves into a 
a processor configured to rectify the response signal to generate a rectified signal (see: par. 0098), to integrate a portion of the rectified signal within a detection time window to determine an energy sum, and to generate output based on the energy sum (see: par. 0149);
wherein the detection time window is restricted to 4 front wall reflection and at least a portion of a near-surface dead zone following the front wall reflection (see: par. 0098, 0111).
Furthermore, Marti teaches to select a “data acquisition window" corresponding to the “detection time window’ of the present application (see: par. 0098) explains that “the data acquisition window for each channel is synchronized to the initial pulse or interface signal" and that “the start point may be delayed up to 3 msec from the synchronization point", this delay being only an option (‘may’). In addition, with para. [0104-0107], Marti teaches that it is the operator who sets or selects all the parameters of the data acquisition window or gates. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to be motivated by  the above teachings while looking for defects in the near surface (para. 0111) would select a data acquisition window starting at the “initial pulse” or “interface signal" (para. [0098]} and would use integrated rectified signals (para. [0149)}. Moreover, the last feature of claim 1 concerns the positioning of a detection time window which seems to relate to a method of using the apparatus (of. point 6 below}. Thus, Marti discloses positioning of a detection time window unambiguously.

	Regarding claim 11, Marti discloses the ultrasonic inspection system of claim 1 wherein: the structure comprises a part of an aircraft (see: par. 0001).
Regarding claim 12, it is similar in scope with claim 1 and therefore, it is rejected similarly for the reasons set forth for these claims. 
Regarding claims 13-15, they recite similar features with claims 2, 6 and 8, therefore, they are also rejected for the reasons set forth for these claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marti et al. (EP 1057012), hereinafter, Marti in view of James et al. (GB 2482379), hereinafter, James.
Regarding claim 17, Marti does not particularly disclose or suggest 
a non-transitory computer readable medium embodying programmed instructions executed by a processor, wherein the instructions direct the processor to implement a method of inspecting a structure. James discloses processor 220 may include, but is not limited to only including, a general purpose central processing unit (CPU), a graphics processing unit (GPU), a microcontroller, a reduced instruction set computer (RISC) processor, an application specific integrated circuit (ASIC), a programmable logic circuit (PLC), and/or any other circuit or processor that is capable of executing the functions described herein. The methods described herein may be encoded as executable instructions embodied in a computer readable medium, including, without limitation, a storage device and/or a memory device. Such instructions, when executed by a processor, cause the processor to perform at least a portion of the methods described herein (see: claim 4, line 28. to page 5, line 7). It would have been obvious to one having ordinary skill in the art at the time of the invention to utilize in Marti the techniques of James because each such program may be implemented in any desired computer language (including machine, assembly, high level procedural, or object oriented programming languages) to communicate with a computer system and in any case, the language may be a compiled or interpreted language. In addition, each such computer program is preferably stored on a storage media or device (e.g., ROM, CD-ROM, or magnetic or optical media) readable by a general or special purpose 
	Regarding claims 18-20 they recite similar features of claims 2, 6 and 8 and therefore are rejected for the reasons set forth for these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861